Mr. Justice McAllister delivered the opinion of the Court: Where the agreement has been completely performed by the party who was to render the services, and there was nothing special in the contract in relation to the time or manner of payment, or the credit, if any, has expired, there is then a duty upon the other party to pay the stipulated price, for which a general indebitatus assumpsit will lie. Bull. N. P. 139. This rule disposes of the objection, that appellee could recover only upon a special count. In August, 1867, at Madison, Wisconsin, a certain individual obtained of appellant $7000 by means of forged drafts, whereupon appellant caused to be published in circulars an offer of reward, which was, in substance—that $2500 would be paid for the detection of the forger and recovery of the money; or for the detection and conviction of the forger, $500; or for the recovery of the money, $2000; or an equal proportion for any part thereof. The appellee lived at Tuscola, 111., and about the thirtieth of August, 1867, having seen a full account in the Chicago Times of the forgery, a description of the person and conduct of the forger, together with a notice of the reward offered by the bank, taken from a Madison paper, appellee had his suspicions at once aroused and fixed upon a person who had been temporarily residing at Tuscola, of the name of Barton. He accumulated facts and circumstances, and, on the thirty-first of the same month, wrote a letter to the officers of the bank, stating his suspicions and the grounds of them, and requesting them so send some one to identify the person, and also stating that if Barton should prove to be the forger, and the money be recovered, he should claim the reward. On the second of September, 1867, he wrote again, giving a more particular statement of the facts and circumstances to support the belief that Barton was the guilty party, and urging them to send at once and arrest him. To these letters, Geo. A. Mason, the cashier of the bank, replied by letter, bearing date the third of September, 1867, in which he enclosed to appellee the circular aforesaid, offering the reward, and stated: "Our detective will be home (here) to-morrow, and if the information that he is now after corroborates your statements, he will go at once to your place. Keep quiet, but a close watch. I think he will be able to reach your place by Thursday night.” The detective alluded to did come, and after appellee had put him in possession of the facts and circumstances, the latter sent for Mason, who also came directly to appellee, who then had obtained specimens of Barton's hand writing, and ascertained what money Barton had invested there lately in ¿property. Barton proved to be the guilty party, and both his guilt and the use of the money obtained by his crime, were detected primarily and directly through the sagacious efforts of appellee. Barton was arrested, taken to Wisconsin, indicted' and convicted. Of the fruits of his crime, $5500 had been invested in a farm in Douglas county, and about $1000 in personal property. The farm, which was estimated at $5500, was conveyed by Barton and wife to Mason, as cashier of the bank, and personal property made over of the value of about $800. The facts of this case afford, a complete answer to all the objections made to the ruling of the court or judgment below. It appears that there was nothing special in the contract in relation to the time or manner of the payment of the reward, and, consequently, when appellee completely performed, as he unquestionably did, his part of it, the law imposed a duty upon the appellant to pay the stipulated price, for which a general indebitatus assumpsit would lie, and the objection, that appellee could recover only upon a special count upon the agreement, is wholly- untenable. The counsel for appellant say, “ that it is not pretended that there was any contract made between the appellant and appellee, except such as might be implied from the offer of reward, and this offer of reward, it will be seen, is headed private, and addressed ‘ to any bank officer or police detective.’ ” This objection is answered by the facts in evidence. When appellee wrote to the agents of appellant, he stated to them that, if the person he suspected proved to be the guilty party, and the property was recovered, he should claim the reward. What was the reply to this ? A letter enclosing to appellee the offer of reward, and telling him their detective would be sent; to “ keep quiet, but a close watch.” And not only this, but in a very short time the cashier went to Tuscola, and had direct communication with him on the subject, and appropriated the proceeds of the discovery. Now does it lie with the appellant to say, we did not make this offer of reward to appellee, because our circular is, in terms, addressed to bank officers and police detectives, and he is neither ? When appellee said, in his letter, that if Barton proved to be the forger, and the property was recovered, he should claim the reward, why did they not then say, unless you are a bank officer or police detective you cannot have the reward ? Good faith and fair dealing required them to have so said if they meant any such thing." But, instead of that, they informed him that they would send their detective, and “ to keep quiet, but a close watchand to assure him that it would be all right, enclosed him their offer of reward. These letters and acts, followed up, as they were, by the officers going to appellee and receiving the information which led to the arrest and conviction of the forger and the recovery of the property, as before mentioned, create a direct privity of contract between the bank and appellee as effectually as if the officers had said to him, and to nobody else, “ we have lost $7000 by means of a forgery. Now, we will give you $2500 for the detection of the forger and recovery of the money; or $500 for the detection and conviction of the forger; or $2000 for the recovery of the money, or equal proportion of that sum for any part thereof ;” and he had replied, “ I accept your proposition,” and proceeded at once upon the performance of his contract. Where a person, acting under such an offer of reward, acquires a knowledge of the facts necessary to a detection or discovery of the criminal, and of the things stolen or lost, and has imparted such knowledge with the intent and for the purpose of bringing about a recovery or restoration of the property, and the arrest and conviction of the criminal; taking upon himself the risk and consequences of a failure, if it fails, and acting with a view to the benefit of the reward if his suspicions and disclosures are well founded and successful, he is, by all the principles of law, justice and fair dealing, entitled to the reward offered, and it would be a reproach upon the administration of justice if he could be defeated of its recovery by objections so purely technical, and not affecting the merits, as are urged in this case. The evidence fully establishes a cause of action, and the damages were not excessive. Appellee had nothing to do with the amount paid to Cannon for filing a bill. There was no proof that the amount of $500 was a reasonable fee for drafting such a bill, or that any bill was necessary. It appears that Barton voluntarily gave up the property and confessed his guilt, without the necessity of appellee attending court. We do not deem it necessary to discuss all the questions raised. It was entirely proper for appellee to state to McDougall all the material information he had. Such information is not hearsay, but original and material evidence. 1 Greenl. Ev. sec. 101. Finding no error in this record affecting the merits of the case, the judgment of the court below must be affirmed. Judgment affirmed.